Case 09-22042-mkn Doc 667 _ Entered 05/28/20 15:38:31 Page 1of5

Fill in this Information to identifv the case:

 

CONSOLIDATED ORLANDO, INC

First Name Middle Name Last Name

Debtor 1

 

Debtor 2
(Spouse, if filing) First Name Middle Name — Last Name

 

United States Bankruptcy Court for the: District of Nevada

09-22042-mkn

Case number:

 

 

 

 

 

Form NVB 1340 (12/19)
APPLICATION FOR PAYMENT OF UNCLAIMED FUNDS

 

1. Claim Information

For the benefit of the Claimant(s)' named below, application is made for the payment of unclaimed
funds on deposit with the court. | have no knowledge that any other party may be entitled to these
funds, and | am not aware of any dispute regarding these funds.

Note: If there are joint Claimants, complete the fields below for both Claimants.

 

Amount: + G ; y OS.

 

Claimant's Name: HUNTER FISHER LLC

 

2820 SILVER RIDGE DR
Claimant's Current ORLANDO, FL 32818
Mailing Address, 321-345-8417

Telephone Number, and |admin@hunterfisherllc.com
Email Address:

 

 

2. Applicant Information

Applicant? represents that Claimant is entitled to receive the unclaimed funds because (check
the statements that apply):

o Applicant is the Claimant and is the Owner of Record? entitled to the unclaimed funds appearing
on the records of the court.

Applicant is the Claimant and is entitled to the unclaimed funds by assignment, purchase,
merger, acquisition, succession or by other means.

oO Applicant is Claimant’s representative (e.g., attorney or unclaimed funds locator).

oO Applicant is a representative of the deceased Claimant’s estate.

 

 

 

 

' The Claimant is the party entitled to the unclaimed funds.
* The Applicant is the party filing the application. The Applicant and Claimant may be the same.
3 The Owner of Record is the original payee.
Case 09-22042-mkn Doc 667 _ Entered 05/28/20 15:38:31 Page 2 of5

 

3. Supporting Documentation

Applicant has read the court’s instructions for filing an Application for Unclaimed Funds and is
providing the required supporting documentation as a supplement to this application. If

applicant is filing electronically, supporting documents must be filed using the correct docket
event.

4. Notice to United States Attorney

 

Applicant has sent a copy of this application and supporting documentation to the United
States Attorney, pursuant to 28 U.S.C. § 2042, at the following address:

Office of the United States Attorney District
of Nevada
501 Las Vegas Boulevard South, Suite 1100
Las Vegas, Nevada 89101

 

 

 

 

 

5. Applicant Declaration 5. Co-Applicant Declaration (if applicable)

Pursuant to 28 U.S.C. § 1746, | declare under Pursuant to 28 U.S.C. § 1746, | declare under

penalty of perjury under the laws of the United penalty of perjury under the laws of the United

States of America that the foregoing is true and States of America that the foregoing is true and

correct. correct.

Date: O95 | 20[2O 20 Date:

Signatdre of Applicant Signature of Co-Applicant (if applicable)
Samuel Cue (ies

Printed Name of Applicant Printed Name of Co-Applicant (if applicable)

2820 Silver Ridge Dr
Address: Orlando. FL 32818 Address:

321-345-8417

admin@hunterfisherllc.com

Telephone: Telephone:

 

 

Email: Email:

 

 

 

 

 

Form 1340 Application for Payment of Unclaimed Funds Page 2

 
Case 09-22042-mkn

Doc 667 Entered 05/28/20 15:38:31 Page 3of5

 

6. Notarization .
STATE OF _ FILA DA

COUNTY OF evant

This Application for Unclaimed Funds, dated

5 | ye 20 was subscribed and sworn
tbefore me this* day of may , 2024 by

6. Notarization
STATE OF

 

COUNTY OF

 

This Application for Unclaimed Funds, dated
was subscribed and sworn to
before me this___day of 20___iby

 

 

who signed above and is personally known to
me (or proved to me on the basis of satisfactory
evidence) to be the person whose/name_i

subscribed to the within instry IPNESS
my hand and official seal. // \

 
  
  

(SEAL) Notary Public —

My commission expires:

ANU,

wy "My

> Na % Uy,
° \S' IN ; *,

ar

. > = 43,8 *

ere :

‘te,
%
&,
=
=”
-
-
-
x=

Please attach notarization as a
separate document if needed.

 

who signed above and is personally known to me
(or proved to me on the basis of satisfactory
evidence) to be the person whose name is
subscribed to the within instrument. WITNESS
my hand and official seal.

(SEAL) Notary Public

My commission expires:

Please attach notarization as a
separate document if needed.

 

 

 

Form 1340

Application for Payment of Unclaimed Funds

Page 3
Case 09-22042-mkn Doc 667 _ Entered 05/28/20 15:38:31 Page 4of5

CERTIFICATE OF SERVICE

cv \ 3T | Ay
| hereby certify that on the x \ day of lay O30 i mailed a copy of the
foregoing to the : TF

 

U.S. Bankruptcy Court ATTN: Financial Department 300 Las Vegas Blvd South Las Vegas, NV 89101

U.S. Attorney’s Office 501 Las Vegas Blvd South, Suite 1100 Las Vegas, NV 8910

Attachments:

Application signed by authorized representative;

A notarized statement of the signing representative’s authority;

A notarized power of attorney signed by an authorized representative of the successor entity;
Proof of identity (unredacted copy of driver's license)

Assignment of Claim/ transfer of claim from the original Owner of Record.

Transfer of claim
Case 09-22042-mkn Doc 667 _ Entered 05/28/20 15:38:31 Page 5of5

   

Posy

TT, CLERK

c

NOTICE OF RECEIPT OF MAIL

This document was received through the mail by the U.S. Bankruptcy Court, District of
Nevada.

The court is committed to continuing service to the public during the Coronavirus
(COVID-19) outbreak. During Governor Sisolak’s press conference he stated that all
Nevadans should stay home to protect family and the public. The court is taking actions
to protect individuals involved in bankruptcy cases, as well as court employees, from
transmission of the virus.

Due to safety and health concerns for U.S. Bankruptcy Court’s staff, the time stamp on
this document is when the envelope was received in the Clerk’s office. The documents
are being held for a minimum of 24 hours before processing per instructions for
handling mail by the U.S. Marshal Service.

Clerk’s Office

U.S. Bankruptcy Court,

District of Nevada

Phone: 1-866-232-1266

Email: helodesk@nvb.uscourts.gov

Website: www.nvb.uscourts.gov
